Title: To Benjamin Franklin from Robert Morris, 2 January 1782
From: Morris, Robert
To: Franklin, Benjamin


Sir,
Office of Finance 2. January 1782
The Bearer of this Letter Capt. Archibald McCallister has been an Officer of Merit in the Army of the United States; And I am sorry to add that unlucky Circumstances has made him a Sufferer in the service of his Country. The loss of his Health obliges him to make a Voyage to France and upon the Settlement of his Accounts a balance of four hundred spanish silver Dollars and seventy four ninetieths of a Dollar has been found due to him. The State of the Treasury did not permit the payment of this balance, therefore it is put on Interest at six per Cent from the twenty sixth Day of December last. Now Sir as this Gentleman is going to France he is apprehensive of wanting Money there and I give him this Letter as the Ground on which he may make an Application to you for the whole or Part, at the same Time I assure him that it is uncertain whether you will be able to releive him. If the Monies at your Command will enable you to do it consistently I wish it may be done and in that Case you will be pleased to transmit me Copies of his Certificate and the receipts you take thereon for the Payments you make to him in Order that I may have them duly entered in the Treasury Books.
I have the Honor to be Sir your most obedient & humble Servant
RM
His Excelly Benja. Franklin Esq
